NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                      100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ            Thirteenth District of Texas              956-318-2403 (FAX)

                                                                         www.txcourts.gov/13thcoa

                                      September 22, 2015

      Hon. Luis V. Saenz                         Hon. Rene B. Gonzalez
      District Attorney                          Assistant District Attorney
      964 E. Harrison                            964 E. Harrison Street, 4th Floor
      Brownsville, TX 78520-7123                 Brownsville, TX 78520
      * DELIVERED VIA E-MAIL *                   * DELIVERED VIA E-MAIL *

      Hon. Edmund K. Cyganiewicz
      Attorney At Law
      1000 E. Madison St.
      Brownsville, TX 78520
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00457-CR
      Tr.Ct.No. 2013-DCR-1953-E
      Style:    Victor Hernandez v. The State of Texas


             State’s motion for leave to file brief in the above cause was this day GRANTED
      by this Court. The brief has been ordered filed as of September 18, 2015, the date of
      receipt.

                                             Very truly yours,


                                             Dorian E. Ramirez, Clerk

      DER:ch